Citation Nr: 0000379	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-09 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date, prior to March 18, 1997, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1997 the RO granted service connection for PTSD and 
evaluated the disorder as 10 percent disabling, effective 
March 18, 1997.  At the same time, the RO denied the claim of 
entitlement to service connection for a skin disorder.  The 
veteran has perfected an appeal of the effective date 
assigned for the grant of entitlement to service connection 
for PTSD.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the claims file demonstrates the veteran requested 
a travel board hearing in May 1998.  He failed to report for 
a travel board hearing scheduled in October 1999.  The 
veteran subsequently submitted a request for a rescheduling 
of the travel board hearing in November 1999.  The 
undersigned member of the Board found that the veteran sowed 
good cause for his failure to attend the October 1999 travel 
board hearing and for his failure to provide a timely request 
for a new hearing date.  


Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue 
prepared and certified for appellate review as reported on 
the title page pending a remand of the case to the RO for 
further development as follows:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Little Rock, Arkansas, RO before a Member 
of the Board.  A copy of the notice to 
the appellant of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


